Citation Nr: 1125154	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a jaw/dental disorder, to include bruxism and any temporomandibular disorder (TMD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from July 1987 to October 2004; he served on active duty from September 1984 to July 1987, and from November 1990 to September 2004, including a tour of duty in Southwest Asia.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied the appellant's claim of entitlement to service connection for jaw pain due to bruxism.

The Board remanded the case for additional development in December 2009.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The December 2009 Board remand requested that a dental examination of the appellant be accomplished, to determine the nature, extent, onset date, and etiology of the claimed jaw/dental pathology.  Any studies deemed necessary were to be performed.  The examiner was to provide an opinion as to the diagnosis and cause of any bruxism or jaw/dental disorder found.  Upon receipt of the VA dental examination report, the AMC/RO was to conduct a review to verify that all requested opinions had been provided; if the findings were not sufficient detailed, the examination report was to be returned as inadequate for evaluation purposes.

The appellant was afforded a VA dental examination in September 2009.  The examiner stated that the appellant had a "grinding" habit and mentioned the generalized body tension that the appellant reported experiencing while in Iraq.  

An October 2010 deferred rating action classified the September 2009 examination report as inadequate and sent it back to the examiner because the dentist had not clearly addressed whether or not there was a current diagnosis of a temporomandibular joint (TMJ) disability.  The examiner was instructed to provide a current diagnosis and indicate whether there was any nexus to service.

A December 2010 addendum was generated by the examining dentist.  After taking range of motion measurements, the dentist stated that he "believed" there was a derangement of the disc in the right TMJ.  The examiner also noted that derangement can occur from bruxism over long periods of time and that an arthroscopic study of the appellant's TMJs could provide the details on the type and extent of any joint derangement.  However, no such study was accomplished.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  Furthermore, in Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.

The Board notes that TMJ syndrome, also known as temporomandibular disorder (TMD), is a pathology involving any or all of the following anatomical structures: the muscles, ligaments and tendons surrounding the joint; structures surrounding the joint such as the ears, neck, cervical spine, teeth and face; and the TM joint itself.  Research indicates some potential causes for this condition; these include dental malocclusion, prolonged stress and/or tension, grinding or clinching of the teeth, poor posture, i.e., forward head while working all day or looking at a computer for long periods of time, strain of face and neck muscles, long term gum chewing, lack of sleep, TMJ disk dislocation, trauma or a blow to the face, subtle repeated traumas from activities such as like clenching the teeth or excessive gum chewing, constant muscle spasm of jaw musculature and developmental abnormalities of bones, joints, and/or muscles.  These factors indicate that the condition involves more than the jaw and teeth.  Therefore, a medical examination by an otolaryngologist should be accomplished on remand in order to determine the nature, extent, onset date and etiology of the claimed TMD pathology.

The appellant receives medical care at VA facilities; the claims file currently contains VA treatment records up until December 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain all of the relevant private and/or VA treatment records not already of record and associate said records with the claims file.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Contact the appellant to obtain the names and addresses of all post-service medical or dental care providers (private, VA or other government) who have treated him for his claimed temporomandibular disorder (TMD)/bruxism pathology from December 2010 to the present.  After securing the necessary release(s), obtain all associated records.  

2.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

3.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for an examination by an otolaryngologist or TMD specialist to determine the nature, extent, onset date and etiology of his claimed TMD/bruxism pathology.  The claims file must be made available to and reviewed by the examiner.  Any studies, such as MRI examination of both TMJs, deemed necessary should be performed.

The examiner should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any bruxism or TMD disorder found.  The examiner should offer an opinion as to whether the onset of any current disorder(s) is attributable to the appellant's active military service, as follows:

(a)  Is the Veteran's present diagnosis chronic TMD, or is he currently diagnosed with bruxism?  The examiner should discuss the clinical significance of the appellant's various instances of treatment for jaw/dental complaints during his active service through September 2004.

(b)  What is the likelihood, based on what is medically known about any such diagnosed TMD, that any of the appellant's claimed bruxism or TMD pathology had its onset during his military service from November 1990 to September 2004?

(c)  Is the Veteran's current TMD pathology causally or etiologically related to his service-connected psychiatric disability (posttraumatic stress disorder)?  If the appellant's PTSD disability has aggravated, contributed to, or accelerated any TMD pathology, to what extent, stated in terms of a percentage, did the PTSD so contribute as compared to the natural progress of the disease itself or as opposed to other possible contributing factors? 

(d)  If the claimed bruxism or TMD had its onset prior to November 1990, what is the likelihood, based on what is medically known about such disorders, that any such disorder was aggravated by the appellant's active military service, including in Southwest Asia?  

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide a requested opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the nature of the Veteran's claimed TMD-related pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examiner report.  If the report does not include all adequate responses to the specific opinions requested, the report must be returned to the examiner for corrective action.  

To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  If any additional development (such as the scheduling of any additional medical examination, imaging or testing to determine the extent and nature of any manifestation of the claimed TMD/bruxism) is necessary to re-adjudicate the issue, especially in light of any newly received records, that development should be done.

6.  Thereafter, re-adjudicate the appellant's service connection claim on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.  

7.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

